DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Examiner acknowledges Applicant’s new claims and will examine them.  Instant claims 1-11, 13, 26, 40-41 and 47-52 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomoto (WO-2012121366-A1) and as evidenced by Admitted Prior Art in the Specification.
In regards to claim(s) 40, Nomoto discloses microwave-assisted methane conversion to benzene (p. 2 of translation, [material] and [product]; abstract).  Nomoto discloses benzene is basic chemical (p. 2; background) necessarily meaning it is intended for further chemical reactions, thus a multi-step chemical conversion.  Nomoto’s methane reads upon providing a gaseous reactant.  Nomoto discloses a catalyst comprising one or more support materials and one or more deposited catalytically active materials (pp. 2-3; [catalyst]; Mo/HZSM-5, for instance).  Nomoto discloses applying microwaves with variable frequency (p. 4; [microwave]; changing the frequency) specific to interactions of reactant species and to interact with at least one of the support materials, sorbent or catalytically active materials (p. 3; [microwave] “microwave irradiation is used as a method of heating the raw material and the catalyst (which may include a susceptor.)  Nomoto discloses converting of methane to benzene; such a reaction is evidenced as being endothermic in Table 3 of the Specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 26, and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto in view of Burkibaev (US 20030094452 A1).
In regards to claim(s) 1, Nomoto discloses microwave-assisted methane conversion to benzene (p. 2 of translation, [material] and [product]; abstract).  Nomoto discloses benzene is basic chemical (p. 2; background) necessarily meaning it is intended for further chemical reactions, thus a multi-step chemical conversion.  Nomoto’s methane reads upon providing a gaseous reactant.  Nomoto discloses a catalyst comprising one or more support materials and one or more deposited catalytically active materials (pp. 2-3; [catalyst]; Mo/HZSM-5, for instance).  Nomoto discloses applying microwaves with prescribed power and frequency (p. 4; [microwave]) specific to interactions of reactant species and to interact with at least one of the support materials, sorbent or catalytically active materials (p. 3; [microwave] “microwave irradiation is used as a method of heating the raw material and the catalyst (which may include a susceptor.)  
However, Nomoto does not explicitly disclose pulsing the microwave irradiation.
Burkitbaev pertains to electromagnetic radiation being applied to catalysts in reactors with organic feeds (abstract) and is therefore in the same field of endeavor as Nomoto.  Burkitbaev further pertains to wherein the organic feed may include hydrocarbon vapor ([5]).  Burkitbaev discloses applying pulsed microwaves to the catalyst ([5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Nomoto with Burkitbaev’s pulsed microwaves because Burkitbaev teaches such allows for the electromagnetic radiation to sufficiently raise the temperature of the catalyst above the temperature of the organic feed (Burkitbaev, [157]).  Such temperature control is desired by Nomoto in that Nomoto explains that since that only the substance that absorbs microwaves is heated, unwanted side reactions can be suppressed by not heating parts other than the reaction field (pp. 3-4; [microwave]).
In regards to claim(s) 26, Nomoto discloses benzene (p. 2; [product]).
In regards to claim(s) 47-48, Burkitbaev discloses a pulse duration of about 10-6 to 1 second and an off time of about 10-6 to 102 seconds. The calculated percentage of on/(on+off) of Burkitbaev overlaps the instantly claimed range of 1-99% or 1-75% and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
Claim(s) 2-11, 13, 41 and 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto in view of Burkibaev and as evidenced by Admitted Prior Art in the Specification.
In regards to claim(s) 2, Nomoto discloses converting of methane to benzene; such a reaction is evidenced as being endothermic in Table 3 of the Specification.
In regards to claim(s) 3 and 5, in order for methane to be converted to benzene, there are necessarily intermediates as breaking the C-H bond of methane twice would only lead to ethene, and thus a plurality of reaction steps are necessarily performed in parallel and series to arrive at benzene.
In regards to claim(s) 4 and 13, such temperature control as explained in claim 1 is desired by Nomoto in that Nomoto explains that since that only the substance that absorbs microwaves is heated, unwanted side reactions can be suppressed by not heating parts other than the reaction field (pp. 3-4; [microwave]).
In regards to claim(s) 6, Nomoto discloses supports of zeolite, silica, alumina, titania, zirconia and ceria (pp. 2-3; [catalyst]) and is silent about any absorption of microwave energy.
In regards to claim(s) 7, Nomoto discloses a support material may include a susceptor (p. 3; [susceptor]) which purpose is to absorb microwaves and efficiently convert them into thermal energy.
In regards to claim(s) 8 and 10, Nomoto discloses the deposited catalytically active material/sorbent does not appreciably absorb the electromagnetic field (p. 5; “but Mo and zeolitic acid spots have a low ability to absorb microwaves.”)
In regards to claim(s) 9 and 11, Nomoto discloses the deposited catalytically active material/sorbent does appreciably absorb the electromagnetic field (p. 5; a) the Mo on the catalyst reacts with CH .sub.4 to change to Mo .sub.2 C; b) a step in which Mo .sub.2 C becomes an active site to generate an active species having 1 or 2 carbon atoms; c) the active species aromatizing on the zeolitic acid point; Here, Mo .sub.2 C has a high ability to absorb microwaves.)
In regards to claim(s) 41, Nomoto discloses microwave-assisted methane conversion to benzene (p. 2 of translation, [material] and [product]; abstract).  Nomoto discloses benzene is basic chemical (p. 2; background) necessarily meaning it is intended for further chemical reactions, thus a multi-step chemical conversion.  Nomoto’s methane reads upon providing a gaseous reactant.  Nomoto discloses a catalyst comprising one or more support materials and one or more deposited catalytically active materials (pp. 2-3; [catalyst]; Mo/HZSM-5, for instance).  Nomoto discloses applying microwaves with variable frequency (p. 4; [microwave]; changing the frequency) specific to interactions of reactant species and to interact with at least one of the support materials, sorbent or catalytically active materials (p. 3; [microwave] “microwave irradiation is used as a method of heating the raw material and the catalyst (which may include a susceptor.)  Nomoto discloses converting of methane to benzene; such a reaction is evidenced as being endothermic in Table 3 of the Specification.
However, Nomoto does not explicitly disclose pulsing the microwave irradiation.
Burkitbaev pertains to electromagnetic radiation being applied to catalysts in reactors with organic feeds (abstract) and is therefore in the same field of endeavor as Nomoto.  Burkitbaev further pertains to wherein the organic feed may include hydrocarbon vapor ([5]).  Burkitbaev discloses applying pulsed microwaves to the catalyst ([5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Nomoto with Burkitbaev’s pulsed microwaves because Burkitbaev teaches such allows for the electromagnetic radiation to sufficiently raise the temperature of the catalyst above the temperature of the organic feed (Burkitbaev, [157]).  Such temperature control is desired by Nomoto in that Nomoto explains that since that only the substance that absorbs microwaves is heated, unwanted side reactions can be suppressed by not heating parts other than the reaction field (pp. 3-4; [microwave]).

In regards to claim(s) 49-50, Nomoto does not explicitly disclose pulsing the microwave irradiation.
Burkitbaev pertains to electromagnetic radiation being applied to catalysts in reactors with organic feeds (abstract) and is therefore in the same field of endeavor as Nomoto.  Burkitbaev further pertains to wherein the organic feed may include hydrocarbon vapor ([5]).  Burkitbaev discloses applying pulsed microwaves to the catalyst ([5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Nomoto with Burkitbaev’s pulsed microwaves because Burkitbaev teaches such allows for the electromagnetic radiation to sufficiently raise the temperature of the catalyst above the temperature of the organic feed (Burkitbaev, [157]).  Such temperature control is desired by Nomoto in that Nomoto explains that since that only the substance that absorbs microwaves is heated, unwanted side reactions can be suppressed by not heating parts other than the reaction field (pp. 3-4; [microwave]).
In regards to claim(s) 49-52, Burkitbaev discloses a pulse duration of about 10-6 to 1 second and an off time of about 10-6 to 102 seconds. The calculated percentage of on/(on+off) of Burkitbaev overlaps the instantly claimed range of 1-99% or 1-75% and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
Response to Arguments
Applicant’s remarks submitted 16 May 2022 have been reviewed.  Due to Applicant’s amendments, see new grounds of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794